Regency Energy Partners Reports Second-Quarter 2009 Results DALLAS, August 10, 2009 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today its financial results for the second quarter ended June 30, 2009. Including the 62% interest in the Regency Intrastate Gas System (“RIGS”) owned by third parties, Regency’s combined adjusted EBITDA was $56 million in the second quarter 2009, compared to $55 million in the first quarter 2009 and $71 million in the second quarter 2008. Combined adjusted total segment margin was $106 million in the second quarter 2009, compared to $106 million in the first quarter 2009 and $118 million in the second quarter 2008. Regency generated net income of $6 million in the three months ended June 30, 2009, compared to $148 million in the first quarter 2009 and $10 million in the second quarter 2008. Net income in the first quarter 2009 included a one-time gain of $133 million, primarily associated with the contribution of RIGS to the Haynesville Joint Venture. “Regency’s second-quarter 2009 performance was in line with our expectations, driven by solid results from our majority fee-based asset portfolio and emphasis on expense management,” said Byron Kelley, chairman, president and chief executive officer of Regency. “Our ability to close a $250-million senior notes offering during the quarter has put us in a strong liquidity position and demonstrated our ability to access the capital markets.” “I am also pleased to report that construction of the Haynesville Expansion Project in North Louisiana is on budget and on schedule to meet the planned in-service date of December 31, 2009,” Kelley said. “More than half of the 36-inch pipe construction is complete, and construction of the 42-inch pipe began in late June.
